Voto particular disidente emitido por el
Juez Asociado Se-ñor Estrella Martínez,
al cual se unen la Jueza Asociada Señora Pabón Charneco y los Jueces Asociados Señores Kolthoff Caraballo y Rivera García.
Existen dos caminos para atender la crisis fiscal de la Rama Judicial. El primero implica defender vigorosamente la independencia judicial y reclamarle a las Ramas Ejecu-tiva y Legislativa que cesen y desistan de la práctica de realizar “ajustes” presupuestarios inconstitucionales por-que afectan el buen funcionamiento de la Rama Judicial, al punto que ya se han cerrado múltiples tribunales en los últimos meses. Conducir con valentía por ese camino con-lleva también ejercer una seria disciplina fiscal en la cual tienen que aportar y sacrificarse primero los sectores pode-rosos que reciben millones de dólares de la Rama Judicial. El segundo camino, escogido nuevamente por la Mayoría, implica que la crisis fiscal la paguen los asalariados.
*479Quienes prometieron que a costa de los trabajadores se solucionaría la crisis fiscal de Puerto Rico, se equivocaron. Por eso disentí en el pasado.!1) Ahora tiran la soga para nuevamente estrangular a los trabajadores de la Rama Judicial. Por ello, consecuentemente vuelvo a disentir.
Ante esto, y por entender que la determinación de este Tribunal tiene su génesis en el quebranto de uno de los principios más fundamentales de nuestra separación de poderes, no estoy conforme con ejercer el poder de regla-mentación en detrimento de la clase trabajadora.
I
Al amparo de la Constitución de Puerto Rico, consecuen-temente se ha reconocido que la autonomía presupuestaria es uno de los principios esenciales que debe caracterizar el funcionamiento de la Rama Judicial. Ello, para garantizar y salvaguardar la independencia judicial que debe imperar dentro de un sistema de justicia unificado inserto en una sociedad democrática como en la que vivimos. Véase Brau, Linares v. ELA et als., 190 DPR 315, 345 (2014).
Concsiente de la importancia de reconocer y promover activamente la independencia judicial, en varias ocasiones la Asamblea Legislativa de Puerto Rico ha promulgado le-gislaciones dirigidas a fortalecer la autonomía de esta rama de gobierno en la administración de sus recursos hu-manos, fiscales y presupuestarios. En ese sentido, en vir-tud de la Ley Núm. 8 de 14 de julio de 1973 (23 LPRA ant. sec. 81 n.), la Asamblea Legislativa enmendó la pasada Ley de Planificación y Presupuesto de Puerto Rico con el pro-pósito de “disponer la autonomía presupuestaria para la Rama Judicial de forma que satisfaga las necesidades de la comunidad puertorriqueña en cuanto a la administración de la justicia”. 1973 Leyes de Puerto Rico 856.
*480Particularmente, en la Exposición de Motivos de la re-ferida ley, el legislador tuvo a bien expresar lo siguiente:
El procedimiento que se ha seguido hasta el presente en la preparación y aprobación del presupuesto de la Rama Judicial es básicamente defectuoso e inapropiado. En vista de ello, debe brindársele a la Rama Judicial un más alto grado de autonomía presupuestal, de manera que pueda establecer ade-cuadamente sus prioridades de forma que satisfaga plena-mente las necesidades de la comunidad puertorriqueña en un área tan vital de nuestro sistema constitucional. 1973 Leyes de Puerto Rico 857.
A tales fines, se aprobó el que la Rama Judicial sometiera sus peticiones presupuestarias de gastos ordinarios por fun-cionamiento directamente a la Asamblea Legislativa. Asi-mismo, se le confirió al Juez Presidente o Jueza Presidenta la administración y ejecución de dicho presupuesto. A pesar de que posteriormente esta disposición también fue recono-cida en la ley que creó la Oficina de Gerencia y Presupuesto de Puerto Rico, el legislador no consideró que estas actua-ciones fueran suficientes. Véase Ley Núm. 147 de 18 de ju-nio de 1980 (23 LPRA ant. sec. 1). Por el contrario, a fin de conceder mayor autonomía presupuestaria a la Rama Judicial, el 20 de diciembre de 2002 enmendó la referida Ley Orgánica de la Oficina de Gerencia y Presupuesto. De esta forma, a la Rama Judicial se le asignó un porcentaje presu-puestario fijo que procedería de las rentas anuales que in-gresan al Fondo General del Tesoro de Puerto Rico. Véase Ley Núm. 286-2002 (23 LPRA see. 104). Al instaurar esta fórmula, el legislador consignó las expresiones que transcri-bimos a continuación:
Esta Ley permitirá una efectiva y plena autonomía presu-puestaria para la Rama Judicial y hará posible, mediante la fórmula propuesta, que los esfuerzos dirigidos a ofrecer servi-cios judiciales de excelencia y verdaderas reformas en la ad-ministración de la justicia, se vayan implantando y expan-diendo en relación y a tono con los recursos con que cuente el Estado en determinado año. Además, hará posible la efectiva instrumentación del principio fundamental y básico de la se-*481paración de poderes contenido en nuestra Constitución y el lo-gro del más adecuado balance y equilibrio entre las tres ramas de gobierno, al proveer a la Rama Judicial el mecanismo para una efectiva autonomía presupuestaria a fin de que desarrolle como Rama igual e independiente sus programas y logre ple-namente sus objetivos y su encomienda constitucional. (Énfasis suplido). 2002 (Parte 2) Leyes de Puerto Rico 1440.
Como vemos, la Asamblea Legislativa de Puerto Rico ha reconocido enfáticamente la importancia de respetar la au-tonomía presupuestaria de la Rama Judicial en aras de sal-vaguardar la independencia judicial. Ello porque, como es ampliamente conocido, mediante esta salvaguarda es que se “ ‘garantiz[a] en nuestra vida política, social y económica un régimen de derecho a diferencia de un régimen de fuerza o de hombres.’ ”Brau, Linares v. ELA et als., supra, pág. 349.
Lamentablemente, y en total contravención con lo anterior, mediante el Art. 24 de la Ley Núm. 66-2014, conocida como la Ley Especial para la Sostenibilidad Fiscal y Operational del Gobierno del Estado Libre Asociado de Puerto Rico, se determinó que durante el año fiscal 2014-2015 el presupuesto de la Rama Judicial equivaldría al del año fiscal previo, ajustado al Presupuesto General de Gastos con cargo al Fondo General. Es decir, a pesar de que las legisla-ciones en las que se le reconoce la autonomía presupuesta-ria a la Rama Judicial están sustentadas en la efectiva ins-trumentación de la doctrina de separación de poderes, se dejó sin efecto la fórmula creada para fortalecer y preservar tal autonomía.
A raíz de esta legislación, durante el año fiscal 2014-2015 la Rama Judicial recibiría 25.8 millones de dólares me-nos que el presupuesto del año fiscal 2013-2014 y 53.9 mi-llones de dólares menos de lo que le correspondía a base de la fórmula consignada en la Ley Núm. 286-2002, supra. Vé-ase Tribunal Supremo de Puerto Rico, Orden Administra-tiva OAJP-2014-006 de 7 de julio de 2014 sobre Medidas de Control de Gastos Año Fiscal 2014-2015. En atención a este ataque fiscal, el cual transgrede los principios de autonomía *482presupuestaria que regían la administración de nuestra rama de gobierno, sin lugar a dudas correspondía que se actuara de forma proactiva y se denunciara tal proceder.
Sin embargo, y muy lamentablemente, la Oficina de Ad-ministración de los Tribunales (OAT) claudicó en su deber de ser férreos vigilantes de nuestra independencia judicial y se sumergió en la inercia. En vez de denunciar ante la Rama Legislativa y reclamar ante los foros judiciales per-tinentes cómo se socavó, en conjunto con su autonomía, la reducción arbitraria del presupuesto asignado a una rama de gobierno independiente que no genera fondos, simple-mente se allanaron a estos ajustes. Peor aún, aceptaron las migajas a pesar que desde ese entonces conocían que no iba a ser posible administrar la Rama Judicial con el pre-supuesto defectuoso e inapropiado que se aprobó.
El proceder de la OAT, al no reclamar y defender los postulados de autonomía e independencia judicial, eviden-cia una pasividad inaceptable. A fin de cuentas, estos prin-cipios son los que permiten que los ciudadanos puedan sen-tirse tranquilos y confiados de que en su día van a ser acreedores de los remedios que en derecho proceden. Con-viene hacer hincapié en que esa pasividad no tan solo re-percutió en medidas como las que hoy se aprueban, sino que ha sido la responsable del cierre de múltiples tribuna-les de justicia en Puerto Rico. Por lo tanto, además de que la accesibilidad se ha ido restringiendo significativamente, ahora también se pasa factura contra los más débiles: nuestras servidoras y servidores públicos. ¿Por qué no se le pasa factura a las ramas que han cercenado los recursos de la Rama Judicial en contravención de la independencia judicial y a los sectores más poderosos que se nutren de mi-llones de dólares en contratos y transacciones cuestiona-bles? Por el contrario, optan por el camino “más fácil” de aplastar al más débil. Hoy se aprueban mediante Resolu-ción varias enmiendas al Reglamento de la Administración del Sistema de Personal de la Rama Judicial y a las Reglas *483de Administración del Sistema de Personal de la Rama Judicial que trastocan beneficios de empleados y empleadas.
A pesar de la seriedad y el impacto que estas medidas tienen para nuestros empleados y funcionarios públicos, se descartó el camino difícil pero más justo y responsable. Igualmente, se descartó el proceso de diálogo con los em-pleados y empleadas, quienes conocen dónde está la “grasa” en cada tribunal y dependencia. Por consiguiente, ¿cómo se justifica que a los mismos empleados que se vie-ron afectados por las modificaciones inconstitucionales im-puestas al Sistema de Retiro, y a los cuales no se les revisa su escala salarial por más de una década, se les continúen eliminando beneficios? Tenemos que preguntarnos, ¿por qué siguen atacando a los más débiles de nuestro sistema? No hay una respuesta concreta, sino simplemente la impo-sición de una política administrativa arbitraria aprobada sin implantar las alternativas contra los sectores más po-derosos y sin atreverse a confrontar primero a las Ramas Ejecutiva y Legislativa. A fin de cuentas, la defensa de la autonomía presupuestaria y de la independencia judicial no puede limitarse a defender las condiciones que deben existir para que el juzgador descargue su función constitu-cional, sino que se extiende a velar por el adecuado funcio-namiento del sistema de justicia. En vez de realizar con valentía ese reclamo ante la Rama Ejecutiva y Legislativa, la Mayoría de este Tribunal se une a ellas en el coro de medidas impositivas.
Ante ese cuadro, nos encontramos ante una Mayoría que ha claudicado en la defensa de estos postulados y que, como consecuencia, comete una gran injusticia contra nuestros empleados y empleadas, tal como lo hicieron en el pasado con el resto de las empleadas y los empleados públicos.
Durante la ceremonia de juramento de nuevos abogados y abogadas celebrada el pasado viernes 20 de febrero, la Honorable Jueza Presidenta Señora Fiol Matta expresó que en nuestra sociedad “siempre habrá injusticias que *484combatir”. Por ello denunció la falta de creatividad y com-pasión que generalmente se emplea al momento de atender estas injusticias. Además, enfatizó que para poder comba-tirlas de manera efectiva y con una verdadera empatia es necesario colocarse en la misma posición que nuestra ciudadanía. Ante esto, cuestionamos cómo la Resolución que antecede es empática con los empleados y las emplea-das de nuestra Rama Judicial. Hoy, mediante el voto de una Mayoría de los Jueces y Juezas, este Tribunal se con-vierte en el perpetrador de una de las injusticias que como foro judicial está llamado a resolver. ¿Dónde queda la cre-atividad que debe a emplearse cuando atendemos situacio-nes presupuestarias como la que hoy enfrenta nuestra Rama Judicial? ¿Acaso no era más prudente y razonable que se auscultaran alternativas menos onerosas para nuestra empleomanía y más efectivas para suplir el des-fase presupuestario causado por la inercia de la adminis-tración de nuestros tribunales?
La ciudadanía, los empleados y las empleadas no deben pagar por los desaciertos administrativos mediante los cuales se obligó la mayoría de los fondos de la Rama Judicial. Como es de conocimiento público, una parte sig-nificativa del presupuesto se desangra en el arrendamiento de obras faraónicas altamente cuestionables. De hecho, va-rios de estos arrendamientos han sido objeto de señala-mientos concretos por parte de la Oficina del Contralor de Puerto Rico. Informes de Auditoría DA-12-52 y DA-12-53 emitidos por la Oficina del Contralor de Puerto Rico el 19 de marzo de 2012. Véase, además, In re Reglamento Subastas RJ, 192 DPR 56 (2014).
Llegó el momento de que el estado de emergencia fiscal no lacere en primera instancia el bolsillo del Pueblo y de la clase trabajadora. No podemos avalar las políticas impositi-vas y de incumplimiento con los compromisos contractuales asumidos con nuestras empleadas y empleados públicos. Al contrario, procede que legítimamente continuemos cuestio-*485nando: ¿por qué este tipo de políticas no se implanta contra los más poderosos del sistema?; ¿por qué no se auscultan mayores ahorros mediante la revisión de los contratos mi-llonarios de arrendamiento?; ¿por qué no se reclamó pri-mero ante los foros pertinentes el reembolso y el cese y de-sista de los ajustes presupuestarios ilegales? Sin duda, estas medidas serían mucho más sustanciales y efectivas que las propuestas.
En vez de analizar otras alternativas y sentarse a escu-char las propuestas que tiene el personal que opera diaria-mente en nuestro sistema, los recortes se fraguaron bajo el manto de la confidencialidad y unilateralidad. Este no era el curso de acción a seguir, mucho menos cuando todavía hay mecanismos para abaratar costos sin lacerar irrazona-blemente los beneficios de nuestra empleomanía.
En razón de ello, no puedo avalar las medidas avasalla-doras que hoy se aprueban, sino que denuncio y desa-pruebo este proceder. La necesidad de que la administra-ción no cediera en su defensa por la independencia presupuestaria de nuestra rama y la necesidad de caminar hacia la implantación de medidas que atiendan la crisis presupuetaria de una manera justa y racional me obligan a disentir.

(1) Véase Trinidad Hernández et al. v. ELA et al., 188 DPR 828 (2013) (opinión disidente del Juez Asociado Señor Estrella Martínez).